Case: 19-10193      Document: 00515288029         Page: 1    Date Filed: 01/28/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-10193                         January 28, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CESAR CONTRERAS-OROSCO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CR-258-1


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Cesar Contreras-Orosco pleaded guilty to illegal reentry into the United
States after a previous removal and possession of a firearm by a convicted
felon. The district court sentenced him to concurrent terms of 120 months of
imprisonment. Relying on Rehaif v. United States, 139 S. Ct. 2191 (2019),
Contreras-Orosco argues that the factual basis was insufficient to support his




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10193      Document: 00515288029      Page: 2    Date Filed: 01/28/2020


                                   No. 19-10193

guilty plea conviction for possession of a firearm by a convicted felon because
it did not establish that he knew of his prohibited status.
      Because Contreras-Orosco did not raise this objection in the district
court, we review for plain error only. See United States v. Ortiz, 927 F.3d 868,
872 (5th Cir. 2019). On plain error review, a defendant must establish an error
or defect that is clear or obvious, rather than subject to reasonable dispute, and
that affected his substantial rights. Puckett v. United States, 556 U.S. 129, 135
(2009). Once those conditions have been met, this court has discretion to
correct the forfeited error if it seriously affects the fairness, integrity, or public
reputation of judicial proceedings. Id.
      The record in its entirety, including the factual resume, presentence
report, rearraignment transcript, and documentation related to Contreras-
Orosco’s state convictions, shows that Contreras-Orosco knew of his status as
a convicted felon. Contreras-Orosco thus has failed to demonstrate beyond
reasonable dispute that he lacked awareness of his status as a convicted felon
at the time of his firearm possession. See id.; Ortiz, 927 F.3d at 872-73.
Accordingly, he has not shown that the district court clearly or obviously erred
by accepting the factual basis for his guilty plea conviction for possession of a
firearm by a convicted felon. See Puckett, 556 U.S. at 135; Ortiz, 927 F.3d at
872-73.
      AFFIRMED.




                                          2